MEMORANDUM DECISION
                                                                             Mar 25 2015, 9:25 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEYS FOR APPELLANT
      Steven E. Ripstra
      Jacob P. Wahl
      Ripstra Law Office
      Jasper, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      In the Matter of the Commitment                         March 25, 2015
      of Z.P.,                                                Court of Appeals Case No.
                                                              19A04-1410-MH-500
      Z.P.,
                                                              Appeal from the Dubois Circuit
      Appellant-Respondent,                                   Court.
                                                              The Honorable William E. Weikert,
              v.                                              Judge.
                                                              Cause No. 19C01-1409-MH-155

      Memorial Hospital,
      Appellee-Petitioner.




      Barteau, Senior Judge


                                       Statement of the Case
[1]   Z.P. appeals from the trial court’s judgment, which directed that he must be

      involuntarily committed for outpatient mental health treatment. We affirm.


      Court of Appeals of Indiana | Memorandum Decision 19A04-1410-MH-500 | March 25, 2015          Page 1 of 11
                                                    Issue
[2]   Z.P. argues that there is insufficient evidence to sustain the trial court’s

      judgment. The dispositive issue is whether Z.P. invited error, but we also

      consider whether there is sufficient evidence to support the judgment.


                               Facts and Procedural History
[3]   Z.P. is a veteran and served our country in Iraq in 2007. He received mental

      health services through the Veterans’ Health Administration (VA) after

      returning home.


[4]   In September and December 2011, Z.P. was detained at Memorial Hospital in

      Jasper, Indiana, for mental health issues. Each time, he was detained for

      several days. Next, he was detained at Memorial Hospital for mental health

      issues twice in May 2014: from May 13 through May 15, and May 17 through

      May 21. Dr. Robert White, a psychiatrist at Memorial Hospital, treated Z.P. at

      that time. Dr. White was “very concerned” about Z.P.’s poor prognosis, which

      posed a “risk to not only [Z.P.] but the police force.” Tr. p. 6. Dr. White was

      also concerned about Z.P.’s noncompliance with treatment. Dr. White told

      Z.P. that if he came back to Memorial Hospital and was not complying with

      treatment, Dr. White would seek to have him involuntarily committed for

      further treatment. Dr. White concluded that Z.P. needed more intensive

      services and discussed Z.P.’s case with the VA.


[5]   Z.P. continued to receive treatment from the VA. The VA “flagged him as high

      risk,” indicating he was to see a therapist on a weekly basis. Id. at 3. His

      Court of Appeals of Indiana | Memorandum Decision 19A04-1410-MH-500 | March 25, 2015   Page 2 of 11
      therapist went on maternity leave in July 2014, and Z.P. refused to see other

      therapists. Furthermore, prior to going on leave, Z.P.’s therapist reported that

      Z.P. had only partially complied with recommendations and was “minimally

      engaged in treatment.” Id.


[6]   In the fall of 2014, Z.P. applied for a treatment program through the VA, but he

      failed to appear for three interviews and was deemed to be unsuitable for the

      program. In addition, the VA offered Z.P. intensive outpatient programs or

      partial hospitalization, and he rejected those options.


[7]   On September 11, 2014, police officers brought Z.P. to Memorial Hospital.

      Z.P. had expressed thoughts of suicide, and when officers arrived at his

      location, he brandished knives with the intent to commit “suicide by cop.” Id.

      Z.P. dropped the knives and surrendered only after an officer threatened to use

      a Taser. Later that same day, a Memorial Hospital employee contacted the

      trial court and requested an emergency detention order for Z.P. The court

      granted the hospital’s request.


[8]   Next, a Memorial Hospital employee asked the trial court to order a longer

      commitment for Z.P. The court scheduled an evidentiary hearing and

      appointed counsel to represent Z.P.


[9]   During Z.P.’s hospitalization, Dr. White diagnosed him with “alcohol use

      disorder, antisocial personality disorder, unspecified depressive disorder, and

      probable PTSD.” Id. at 2. These diagnoses were “essentially the same as what

      had been there” during Z.P.’s prior hospitalizations at Memorial Hospital. Id.

      Court of Appeals of Indiana | Memorandum Decision 19A04-1410-MH-500 | March 25, 2015   Page 3 of 11
[10]   The court held an evidentiary hearing on September 25, 2014. Dr. White

       testified that in his opinion, Z.P. was “dangerous to self and others.” Id. at 2.

       Z.P. did not dispute that he needed additional treatment, testifying as follows:

               With regards to the treatment from the VA, I 100% agree that I
               do need treatment. I know I need to get better and I am willing
               to go to the VA and see a therapist while my current therapist is
               on maternity leave. I’m willing to do that. I know I need to get
               better and I need to get fixed and I need to take my medicine.
       Id. at 4.


[11]   Z.P. further stated, “I will abstain from alcohol. I’m going to have to with my

       legal issue. I will take random drug screens. I will do all that, but I want to see

       the VA instead of Southern Hills.” Id. at 5. He agreed that he needed help

       “with the PTSD.” Id. Finally, Z.P. told the court:


               [I]npatient care is probably the best option for me right now, and
               I was made aware that Heather had discussed a facility in
               Marion, Indiana. And they are looking into that as an option for
               me. The VA. I’ll have to wait for what they have to say.
       Id.


[12]   After hearing the evidence, the court determined:

               I’m going to find that there is sufficient proof for regular
               commitment, finding that [Z.P.] is suffering from illnesses
               described by Dr. White, that he has been dangerous to himself
               and others[,] that the best facility where he can receive treatment
               and care at this point is Southern Hills which is the least
               restrictive environment suitable for the necessary care, treatment
               and protection of [Z.P.] And the conditions are they [sic] will
               hopefully provide the right treatment for you and allow you to be

       Court of Appeals of Indiana | Memorandum Decision 19A04-1410-MH-500 | March 25, 2015   Page 4 of 11
               in an environment where you can succeed rather than keep
               coming back to the hospital as you have been in the past.
       Id. at 6.


[13]   The court rejected Z.P.’s request for services through the VA rather than

       Southern Hills, stating “that’s not working” and “I don’t see anything that the

       VA has to offer that is going to make it any different than it has been.” Id. at 6-

       7. The court noted that Southern Hills provided only outpatient services, but if

       Southern Hills’ staff determined that an inpatient VA program would help Z.P.,

       the court would not object. This appeal followed.


                                    Discussion and Decision
[14]   Z.P. argues that there is insufficient evidence to support the trial court’s

       decision that he is in need of an involuntary commitment for medical care.

       Memorial Hospital, the health care provider that sought Z.P.’s involuntary

       commitment, has not filed an Appellee’s Brief. When the appellee fails to

       submit a brief, we will not undertake the burden of developing an argument on

       its behalf. Geico Ins. Co. v. Graham, 14 N.E.3d 854, 857 (Ind. Ct. App. 2014).

       Instead, we will reverse the trial court’s judgment if the appellant’s brief

       presents a case of prima facie error. Id. In this context, prima facie error is

       defined as at first sight, on first appearance, or on the face of it. Id. Even under

       the prima facie error rule, we are obligated to correctly apply the law to the facts

       in the record in order to determine whether reversal is required. Id. If the

       appellant is unable to meet the burden of establishing prima facie error, we will

       affirm. Id.

       Court of Appeals of Indiana | Memorandum Decision 19A04-1410-MH-500 | March 25, 2015   Page 5 of 11
[15]   Before addressing the merits of Z.P.’s claim of insufficient evidence, we

       conclude that he invited any error. The doctrine of invited error, which is

       grounded in principles of estoppel, states that a party may not take advantage of

       an error that he or she commits, invites, or which is the natural consequence of

       his or her own neglect or misconduct. Witte v. Mundy, 820 N.E.2d 128, 133

       (Ind. 2005).


[16]   During the evidentiary hearing in this case, Z.P. conceded that he “need[ed]

       treatment.” Tr. p. 4. He agreed that he “need[ed] help with the PTSD.” Id. at

       5. Z.P. further expressed a willingness to see a therapist or participate in an

       inpatient treatment program. He disagreed with the proposal to receive

       treatment through Southern Hills, arguing that he would prefer to get treatment

       from “the VA instead of Southern Hills,” but he did not dispute the need for
                                                            1
       some form of court-ordered treatment. Id. Having conceded that he is

       mentally ill and having agreed to receive court-ordered treatment, Z.P. invited

       any error arising from an alleged lack of evidence to support the trial court’s

       determination that a commitment for mental health treatment was appropriate.

       See Beeching v. Levee, 764 N.E.2d 669, 674 (Ind. Ct. App. 2002) (appellant

       invited any error arising from the admission of evidence because he asked the

       trial court to admit the evidence).




       1
         Z.P. does not claim on appeal that the trial court erred by committing him to the care of Southern Hills
       rather than the VA.

       Court of Appeals of Indiana | Memorandum Decision 19A04-1410-MH-500 | March 25, 2015              Page 6 of 11
[17]   Waiver notwithstanding, we address Z.P.’s claim. An individual who is shown

       to be mentally ill and either dangerous or gravely disabled may be involuntarily

       detained or committed for different periods of time specified by statute,

       including as an immediate detention, an emergency detention, a temporary

       commitment, or a regular commitment. Ind. Code § 12-26-1-1 (1992). This

       case concerns a regular commitment, the most extensive form of commitment.

       A regular commitment is a commitment that is “reasonably expected to require

       custody, care, or treatment in a facility for more than ninety (90) days.” Ind.

       Code § 12-26-7-1 (1992). It applies to individuals who appear to be suffering

       from chronic mental illnesses. Ind. Code § 12-26-7-2 (2004).


[18]   Upon receiving a petition or a report requesting involuntary treatment of an

       individual for more than ninety days, the trial court must schedule a hearing.

       Ind. Code § 12-26-7-4 (1992). A petitioner seeking an involuntary, regular

       commitment must prove at the hearing “by clear and convincing evidence” that

       the individual is mentally ill and either dangerous or gravely disabled, and that

       commitment of the individual is appropriate. Ind. Code § 12-26-2-5 (2007). If,

       at the completion of the hearing and upon consideration of the record, a trial

       court determines that an individual is mentally ill and either dangerous or

       gravely disabled, the court may enter an order:


               (1) For the individual’s custody, care, or treatment, or continued
               custody, care, or treatment in an appropriate facility.
               (2) For the individual to enter an outpatient therapy program
               under IC 12-26-14.
       Ind. Code § 12-26-7-5 (2009).

       Court of Appeals of Indiana | Memorandum Decision 19A04-1410-MH-500 | March 25, 2015   Page 7 of 11
[19]   When reviewing a challenge to the sufficiency of the evidence with respect to

       commitment proceedings, we look to the evidence most favorable to the trial

       court’s decision and draw all reasonable inferences from that decision.

       Commitment of M.M. v. Clarian Health Partners, 826 N.E.2d 90, 96 (Ind. Ct. App.

       2005), trans. denied. We may not reweigh the evidence or judge the credibility

       of witnesses. In re Involuntary Commitment of A.M., 959 N.E.2d 832, 835 (Ind.

       Ct. App. 2011). If the trial court’s decision represents a conclusion that a

       reasonable person could have drawn, we will affirm even if other reasonable

       conclusions are possible. G.Q. v. Branam, 917 N.E.2d 703, 707 (Ind. Ct. App.

       2009).


[20]   Z.P. does not dispute the trial court’s determination that he is mentally ill.

       Instead, Z.P. claims there is insufficient evidence to support the trial court’s

       determination that he is “dangerous to himself and others.” Tr. p. 6.


[21]   For the purpose of an involuntary civil commitment, “dangerous” is defined as

       “a condition in which an individual as a result of mental illness, presents a

       substantial risk that the individual will harm the individual or others.” Ind.

       Code § 12-7-2-53 (1992). We consider three factors in determining whether the

       evidence supports the involuntary commitment: the gravity of the behavior

       leading to the hospital admission, behavior in the hospital, and the relationship

       between problematic behaviors and the person’s mental illness. In re

       Commitment of T.K., 993 N.E.2d 245, 248 (Ind. Ct. App. 2013), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 19A04-1410-MH-500 | March 25, 2015   Page 8 of 11
[22]   In this case, Z.P.’s behavior prior to his hospital admission strongly supports

       the trial court’s decision. He threatened police officers with knives in an

       attempt to provoke the officers to kill him. He thus endangered himself and the

       officers. Dr. White had expressed concerns about Z.P.’s safety in May 2014.

       In addition, despite repeated hospitalizations for mental health treatment, Z.P.

       did not cooperate with his treatment providers prior to the detention at issue

       here. His VA therapist reported that he was noncompliant and disengaged

       from treatment. After she went on maternity leave, Z.P. refused to see a

       different therapist, resulting in him failing to participate in therapy from July

       2014 until his detention in September 2014. He also rejected the VA’s

       recommendations for intense outpatient or partial hospitalization programs.


[23]   The record also reflects a strong relationship between Z.P.’s mental illnesses

       and his dangerous behavior. Z.P. concedes that his “behavior would not have

       occurred but for his mental illness.” Appellant’s Br. p. 8. In addition, Dr.

       White treated Z.P. at Memorial Hospital in May 2014, and he was concerned

       at that time that Z.P.’s “poor prognosis” would put Z.P. and police officers at

       risk. Tr. p. 6. Dr. White further stated that Z.P. had failed to follow through

       on the “many types of treatment” that had been offered to him and had warned

       Z.P. in May 2014 that further failure to comply with treatment would cause

       Memorial Hospital to seek a regular commitment. Id. The VA had classified

       Z.P. as “high risk,” and as a result Z.P. was required to appear for weekly

       counseling sessions. Id. at 3.




       Court of Appeals of Indiana | Memorandum Decision 19A04-1410-MH-500 | March 25, 2015   Page 9 of 11
[24]   This evidence is sufficient to establish a prima facie case of dangerousness,

       which is the basis for the trial court’s order of involuntary regular commitment.

       See Commitment of S.T. v. Cmty. Hosp. North, 930 N.E.2d 684, 692 (Ind. Ct. App.

       2010) (evidence sufficient to establish dangerousness where patient was

       hospitalized after attempting suicide, and her destructive behavior was caused

       or exacerbated by her mental illness).


[25]   Z.P. notes that the record is silent as to whether he behaved well at Memorial

       Hospital following his detention. Lack of disruptive behavior while

       hospitalized is a valid consideration, but more troubling is Z.P.’s history of

       repeated, short-term hospitalizations, which did not cause Z.P. to correct his

       behavior or to comply with treatment recommendations after the

       hospitalizations ended.


[26]   Z.P. cites to In the Matter of the Commitment of L.W. v. Midtown Community Health

       Center, 823 N.E.2d 702 (Ind. Ct. App. 2005), in support of his appeal, but that

       case is distinguishable. There, police brought L.W. to a hospital because he

       was found holding an “iron object” when they came to his apartment. Id. at

       704. No other facts were provided about that encounter, and a panel of this

       Court deemed the evidence insufficient to support the order of commitment. Id.

       By contrast, in this case the record demonstrates that the police confronted Z.P.

       because he had made references to suicide, and when they arrived he threatened

       them with knives in an attempt to provoke them into killing him. This case

       presents more specific evidence of dangerousness. Also, in L.W.’s case the

       evidence showed that he had cooperated with his treatment providers. By

       Court of Appeals of Indiana | Memorandum Decision 19A04-1410-MH-500 | March 25, 2015   Page 10 of 11
       contrast, the record in this case reflects that Z.P. largely failed to cooperate with

       the VA’s treatment plans, even after Dr. White advised him that further

       noncompliance coupled with misbehavior could result in Memorial Hospital

       seeking an involuntary regular commitment. Z.P. has failed to establish prima

       facie error.


                                               Conclusion
[27]   Z.P. invited any error with respect to the sufficiency of the evidence supporting

       his involuntary regular commitment. In any event, the evidence is sufficient to

       support the trial court’s judgment. For the foregoing reasons, we affirm the

       judgment of the trial court.


[28]   Affirmed.


       Vaidik, C.J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A04-1410-MH-500 | March 25, 2015   Page 11 of 11